391 F.2d 262
John Richard HAWKE, Appellant,v.William F. McKEE, Administrator, Federal Aviation Agency, Appellee.
No. 25306.
United States Court of Appeals Fifth Circuit.
March 12, 1968.

John Richard Hawke, pro se.
Arthur R. Schor, Washington, D. C., for appellee.
Before WISDOM, BELL and DYER, Circuit Judges.
PER CURIAM.


1
The above captioned case was regularly docketed by the Clerk of this Court and such notices as are required by this Court's rules were sent to the appellant by the Clerk. No brief having yet been filed as required by Rule 24, this appeal is dismissed. Rules of the U. S. Court of Appeals for the Fifth Circuit, Rule 20(3).